Chapman, C. J.
The policy is admitted to be the property of Sears. It is by its terms assignable, the only condition being that written notice of the assignment shall be given to the company, and due proof of interest produced with proof of death. It was issued by the Mutual Life Insurance Company of New York, and it is admitted that the company is in the habit of tak ing up such policies when they and the holder can agree upon the value. It is an assignable chose in action. Palmer v. Merrill, 6 Cush. 282. St. John v. American Insurance Co. 3 Kernan, 31. And such instruments have a market value, and are often held as collateral security. It is quite like a promissory note; and promissory notes are within the statute. Davis v. Werden, 13 Gray, 305. Moody v. Gay, 15 Gray, 457. Crompton v. Anthony, 13 Allen, 33. Barry v. Abbot, 100 Mass. 396. If it is necessary to ascertain the value of the policy, that can easily be done by a master, or otherwise.
*384It is no objection to the action, that the company is situated without the jurisdiction of the court. It is sufficient that the defendant is within it. Moody v. Gay, 15 Gray, 457.
There is no reason for exempting this species of property from this process, that does not apply to other choses in action; and it is within the words of the statute, which extends to “ any property, right, title or interest, legal or equitable, of a debtor within this state, which cannot be come at to be attached or taken on execution in a suit at law against such debtor.”
The case of Smith v. Mutual Insurance Co. 14 Allen, 336, does not apply to a case like this, for none of the parties in that case were within the jurisdiction.

Decree for the plaintiffs, with costs.